Citation Nr: 0517809	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for blood clots, 
pulmonary emboli, and phlebitis as secondary to the service-
connected bilateral cold injuries to the feet.

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased evaluation for cold injury to 
the right foot with chronic cold intolerance, nail loss, and 
loss sensation, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for cold injury to 
the left foot with chronic cold intolerance, nail loss, and 
loss sensation, currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to January 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In its decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective June 2001.  The appellant filed a notice 
of disagreement (NOD) in April 2002.  The March 2002 rating 
decision continued the 30 percent ratings assigned for cold 
injuries to the left and right feet and denied the claim of 
entitlement to TDIU.  Adjudication of the claim of 
entitlement to service connection for blood clots, pulmonary 
emboli, and phlebitis was deferred.   

This matter also comes before the Board on appeal from a July 
2002 rating decision, which denied service connection for 
blood clots, pulmonary emboli, and phlebitis secondary to the 
service connected-bilateral cold injuries to the feet.

In the appellant's February 2003 VA Form 9, he requested a 
hearing before the Board.  He subsequently withdrew his 
request in a statement dated in March 2003.  As such, the 
hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e).

The claims of entitlement to a higher initial rating for PTSD 
and TDIU are ready for appellate disposition.  The claims of 
entitlement to service connection for blood clots, pulmonary 
emboli, and phlebitis, and higher evaluations for cold injury 
to the right and left feet with chronic cold intolerance, 
nail loss, and loss sensation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In a February 1998 rating decision, the RO denied service 
connection for bilateral hearing loss.  The appellant filed a 
NOD in March 1998.  A statement of the case  (SOC) was issued 
in February 1999 and a supplemental statement of the case 
(SSOC) was issued in September 1999.  The appellant failed to 
perfect his appeal by filing a timely substantive appeal and 
as such, the Board does not have jurisdiction over this 
claim. 38 C.F.R. §§ 20.202, 20.302.  The Board notes in 
November 2000, the appellant indicated that he was 
withdrawing the hearing claim.


FINDINGS OF FACT

1.  PTSD is productive of total social and occupational 
impairment.

2.  Service-connected disabilities preclude the appellant 
from securing and maintaining substantially gainful 
employment that is consistent with his level of education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent evaluation for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Code 9411 (2004).  

2.  The criteria for a total rating based on individual 
unemployability due to  service-connected disabilities are 
met. 38 U.S.C.A §§ 501, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 
4.17, 4.18, 4.19, 4.25 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that his PTSD is more severe than is 
contemplated by the currently assigned 30 percent rating.  
Having carefully reviewed the record in light of the law and 
the evidence, the Board will assign a 100 percent schedular 
rating.    

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2004).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.

In a March 2002 rating decision, the appellant was granted 
service connection for PTSD as secondary to the service-
connected bilateral cold injuries to the feet with chronic 
cold intolerance, nail loss, and loss of sensation.  A 30 
percent disability rating was assigned from June 2001.  That 
decision was based on evidence that included service medical 
records, the veteran's DD-214, and a VA examination dated in 
November 2001, which diagnosed the appellant with PTSD.  The 
appellant disagreed with the initial 30 percent rating and 
initiated the instant appeal.

The veteran's PTSD is currently rated under diagnostic code 
9411. 38 C.F.R. § 4.130.  Under this code section, a 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events). Id.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: his 
contentions; service medical records; VA treatment records 
dated between 1993 and 2004; VA examinations dated between 
1959 and 2003; and private medical records from Dr. PP, 
Dakota Cardiovascular, and San Pedro Hospital.  After careful 
consideration, the Board finds that based on the evidence set 
forth below, a 100 percent evaluation is warranted for PTSD.  
See 38 C.F.R. §§ 4.3, 4.7.   

VA outpatient treatment records dated in 2001 show the 
appellant was being treated for PTSD with recurrent 
depression.  Associated symptomatology included nightmares 
about freezing to death, depression, and a constricted 
affect.  
Upon VA examination in November 2001, the appellant admitted 
to occasional thoughts of suicide.  His recent memory was 
decreased and he had a history of poor sleep.  There was 
evidence of flashbacks to his frostbite incidents, avoidance, 
social isolation, and a sense of foreshortened future.  While 
the appellant was assigned a GAF score of 65 indicative of 
mild symptoms, his ability to function due to PTSD began to 
rapidly decline from this date.

VA outpatient treatment records dated in April 2002 indicate 
the appellant was unable to work due to medications to keep 
his pain under control, as well as medications necessary to 
keep his depression and anger manageable.  An entry dated in 
August 2002, indicated the appellant had increased paranoia 
and substantial bouts of insomnia.  

In December 2002, the appellant was afforded an additional VA 
examination.  The examiner noted that the appellant was 
either unable or unwilling to participate in the examination.  
However, the appellant appeared irritated and uncomfortable.  
The examiner noted that he bordered on agitation.  His mood 
was "so dysphoric, characterized by a mix of depression, 
irritability and a seemingly hostile attitude toward 
examination."  His affect was constricted.  The examiner 
noted that the appellant's attending psychiatric saw a steady 
decline in the appellant's GAF from 78 (transient symptoms) 
in July 2000 to 53 (moderate symptoms) in December 2002.

VA outpatient treatment records dated in June 2003 reveal the 
appellant's affect was constricted.  His mood was irritable 
and mildly depressed.  The appellant admitted to frequent 
thoughts of suicide but denied intent.  The appellant was 
instructed to increase his trazodone to 300 mg if his 
depression worsened.  The examiner indicated as a result of 
the medication and symptoms the appellant was "irritable, 
obtunded by his pain medications and  [was] unemployable."  
An entry dated in September 2003 noted suicidal ideation.  

Upon VA examination in September 2003, the examiner noted the 
appellant had been hospitalized on multiple occasions for 
severe PTSD.  The examiner found that the appellant was 
symptomatic with PTSD symptoms, to include marked intrusive 
thoughts, nightmares, depression, flashbacks, distress on 
exposure to internal or external cues that symbolize the 
traumatic event, social isolation, thought avoidance, and a 
sense of foreshortened future.  The examiner offered the 
appellant admission, but released the appellant based on his 
ongoing pact with his treatment provider that he would not 
harm himself.  The examiner noted a passive suicidal 
approach, i.e. the appellant was hoping to die soon.  The 
examiner also found evidence of irritability, which caused 
two previous divorces, difficulty concentrating, marked 
hypervigilance, and an exaggerated startle response.  

An October 2003 lay statement from the appellant's daughter 
revealed he had difficulty sleeping and awoke from 
nightmares.  VA outpatient treatment records dated in January 
2004 show the appellant was plagued by sleeplessness, 
nightmares, and anxiety.

The examiner indicated that the appellant was distressed.  
The appellant was assigned a GAF ranging from 38 to 40, which 
is indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school). The examiner 
concluded that the appellant was "very severely suffering 
from [PTSD]."  The examiner concluded that the appellant was 
"totally disabled based on his [PTSD] and totally unable to 
work."

While the appellant does not meet all the specific criteria 
listed for a 100 percent evaluation, his disability more 
closely approximates the criteria for the higher rating.  
Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey 
v. Brown, 7 Vet. App. 204, 206-207 (1994) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  The findings of the VA examiners, as well as VA 
treatment records, are indicative of total social and 
occupational impairment.  Moreover, they are consistent in 
showing that the veteran is unemployable to warrant a total 
rating.  Affording the appellant all reasonable doubt, a 100 
percent rating is warranted.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

TDIU

The appellant contends that his service-connected PTSD and 
bilateral cold injuries to his feet render him unemployable.  
Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation or, with 
less disability, if certain criteria are met. Id. Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. Id.

A 100 percent disability rating for PTSD has been awarded in 
the instant decision.  Service connection is also currently 
in effect for cold injury to the bilateral feet with chronic 
cold intolerance, nail loss, and loss of sensation.  Separate 
30 percent disability ratings have been in effect from August 
1998.  Thus, he meets the statutory percentage requirements 
for a total disability rating. See 38 C.F.R. § 3.340.

The Board has reviewed the appellant's records, including his 
private and VA medical records, as well as VA medical 
examination reports, and finds that a total disability rating 
is warranted based on the appellant's inability to secure and 
maintain substantially gainful employment.  In the 
appellant's December 2000 TDIU application, he indicated the 
following: he had one year of high school education and one 
year of college level courses; and he had not worked since 
1993.  At that time, he indicated that his bilateral cold 
injuries to his feet prevented him from working.  The 
appellant submitted an additional TDIU application in October 
2003.  He claimed that his PTSD and frostbite injuries 
prevented him from securing or following any substantially 
gainful occupation.

While the Board notes that the medical evidence of record 
indicates that appellant also has various other disabilities 
which are not service-connected, the evidence of record 
clearly indicates that both the service-connected PTSD and 
bilateral cold injuries to his feet are sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. 
§ 3.341.
A June 2001 letter from Dr. P.P. indicated that the appellant 
had several symptoms attributable to his service-connected 
bilateral cold injuries to the feet, including pain and edema 
necessitating elevation of his feet several times daily, 
which affected his ability to work.  She concluded that 
because of the adverse health consequences of sun exposure, 
standing for prolonged periods, sedation, and drug reaction, 
the appellant was "not suitable for employment."

VA outpatient treatment records dated in April 2002 reveal 
the appellant was unable to work due to the medications 
required to keep his pain under control, as well as to keep 
his depression and anger manageable.  An entry dated in June 
2003, notes the appellant's PTSD and prescribed Trazodone to 
control PTSD symptomatology resulted in unemployability.  The 
examiner further noted that the appellant was being 
"obtunded by pain medications," which also led to the 
determination that the appellant was unemployable.  Progress 
notes dated in July 2003 indicate that the appellant had 
chronic ongoing feet pain and was fatigued from the amount of 
Gabapentin used to control pain, and thus, was unemployable.  

Finally, the September 2003 VA examiner concluded that the 
was "totally disabled based on his [PTSD] and totally unable 
to work."  As the aforementioned examination does not 
dispute the appellant's unemployability based on the service-
connected PTSD, and given the nature and extent of the 
service-connected bilateral cold injuries to the feet 
affecting employability, a total rating is warranted. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable result 
for the appellant, or be of assistance to this inquiry.  




ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.  

Entitlement to TDIU is granted, subject to controlling 
regulations affecting the payment of monetary awards.  


REMAND

After a careful review of all evidence of record, the Board 
has determined that the appellant's claims of entitlement to 
service connection for blood clots, pulmonary emboli, and 
phlebitis, and higher evaluations for cold injuries to the 
right and left feet with chronic cold intolerance, nail loss, 
and loss of sensation must be remanded for compliance with 
applicable law relative to VA's duty to notify the appellant 
of what evidence would substantiate his claims, as well as 
for further development of the evidence.  Although the Board 
has not reviewed the claims with a view towards ascertaining 
the merits of the appeal, the Board has identified certain 
matters, which must be resolved, prior to adjudication of 
this matter.  

The appellant contends that he is entitled to disability 
evaluations in excess of 30 percent disabling for his service 
connected cold injuries to the right and left feet.  The 
VCAA, as well as other applicable law, generally provides 
that VA is required to advise claimants as to what evidence 
would substantiate claims for benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

There is no indication in the record that the appellant has 
been provided notice of the VCAA with respect to his 
increased rating claims.  As such, these matters must be 
remanded for compliance with the notice and duty to assist 
provisions of the VCAA.  Absent notice of the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The United States Court of 
Appeals for Veterans Claims (CAVC) has repeatedly vacated 
Board decisions where the VCAA notice sent to the claimant 
failed to specify who was responsible for obtaining relevant 
evidence or information as to the claims that were subject to 
the appealed Board decision.  See e.g. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).   

The appellant has been a recipient of Social Security 
disability benefits since 1993.  He indicates that the award 
was based on his service-connected bilateral cold injuries to 
the feet.  It does not appear that records from the Social 
Security Administration have been associated with the claims 
folder.  Pursuant to 38 U.S.C.A. § 5103A(a)(3), VA shall 
assist in obtaining relevant records held by a Federal 
department or agency that the veteran has adequately 
identified. The Board finds that the appellant has adequately 
identified relevant records to his claims and they should be 
obtained upon remand. VBA should attempt to secure the 
associated administrative determination and any underlying 
treatment records utilized in reaching said determination.

Governing regulations including 38 C.F.R. §§ 4.1, 4.2 and 
4.41, require the evaluation of the complete medical history 
of the appellant's condition.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Thus, once the development above 
has been completed the appellant should be afforded a VA 
examination to ascertain the severity of the service-
connected bilateral cold injuries to the feet.  

The appellant's bilateral cold injuries to the feet are rated 
as 30 percent disabling under diagnostic code 7122. 38 C.F.R. 
§ 4.110.  A note following directs the rating specialist to 
separately evaluate amputation of toes.  Id.  There is some 
confusion in the record as to the extent of amputation on the 
appellant's bilateral great toes.  In this regard, VA 
examiners have noted removal of the toenails on the right and 
left great toes, while Dr. P.P. indicates the appellant 
underwent several surgical procedures to remove bone and 
nails of the great toes (Terminal Symes).  The VA examination 
should address the extent of amputation in the bilateral 
great toes.  Thereafter, VBA AMC should determine whether 
separate ratings are warranted for amputation of the toes.

The appellant also contends that he is entitled to service 
connection for blood clots, pulmonary emboli, and phlebitis.  
Specifically, he asserts that these conditions are related to 
his service-connected bilateral cold injuries to the feet.  
The Board finds that this claim is inextricably intertwined 
with the aforementioned increased rating claims for bilateral 
cold injuries to the feet.  Thus, adjudication of the claim 
is deferred pending the development requested above.  The 
Board further notes that the requested development is also 
applicable to and necessary for adjudication of the service-
connection claim for blood clots, pulmonary emboli, and 
phlebitis in accordance with the VCAA. 38 U.S.C.A. §§ 5103, 
5103A.

Finally, an SOC was issued in August 2002 with respect to the 
increased rating claims for bilateral cold injuries to the 
feet and an SOC was issued in January 2003 for the service 
connection claim for blood clots, pulmonary emboli, and 
phlebitis.  Additional evidence has been associated with the 
claims folder since the issuance of the August 2002 and 
January 2003 SOCs, to include VA outpatient treatment records 
dated between 2003 and 2004, and a lay statement from the 
appellant's daughter received in October 2003.  However, an 
SSOC has not been issued.  38 C.F.R. § 19.31(a),(b).  While 
an SSOC was issued in February 2004, it did not address the 
claims subject to remand in the instant decision.  Therefore, 
VBA AMC must issue an SSOC to the appellant, which takes into 
consideration the evidence associated with the claims folder 
after the August 2002 and January 2003 SOCs were prepared.     


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence (including but not 
limited to that as discussed above) and 
argument on the matter or matters the 
Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent, by 
issuing a VCAA notice letter. Such notice 
should specifically apprise the appellant 
of the evidence and information necessary 
to substantiate his claims of entitlement 
to increased ratings for bilateral cold 
injuries to the feet and service 
connection for blood clots, pulmonary 
emboli, and phlebitis, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information. 
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

3.  VBA AMC should contact the appellant 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral cold injuries 
to the feet, blood clots, pulmonary 
emboli, and phlebitis since service. He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All private medical records 
should be requested directly from the 
health care providers.  Regardless of the 
veteran's response, VBA AMC should obtain 
all outstanding VA treatment reports. All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file. 

4.  If VBA AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims. 38 U.S.C.A § 5103A(b)(2).

5.  VBA AMC should obtain all records 
from the Social Security Administration, 
to include all awards of disability 
benefits and any underlying records used 
in reaching the determination.

6.  The VBA AMC should arrange for a VA 
examination of the appellant by an 
appropriately qualified physician or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and etiology of any blood 
clots, pulmonary emboli, and phlebitis, 
which may be present, and the severity of 
the service-connected bilateral cold 
injuries to the feet.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

Blood Clots, Pulmonary Emboli, and 
Phlebitis

It is requested that the examiner provide 
an opinion to the following: (1) whether 
the appellant currently has blood clots, 
pulmonary emboli, and phlebitis; and (2) 
if so, whether they are proximately due 
to or the result of the service-connected 
bilateral cold injuries to the left and 
right feet with chronic cold intolerance, 
nail loss, and loss of sensation.  The 
examiner is asked to provide complete 
rationale for all opinions expressed.

Cold Injuries to the Left and Right Feet

It is requested that the examiner provide 
an opinion to as to the extent of 
amputation of the right and left great 
toes.  The examiner is also asked to 
state whether there has been any 
complications such as squamous cell 
carcinoma at the site of any cold injury 
scar, which may be present, or peripheral 
neuropathy.  The examiner should state 
whether the appellant is diagnosed with 
any residual effects of cold injury, to 
include Raynaud's phenomenon or muscle 
atrophy.  The examiner should be provided 
with copies of the rating criteria for 
diseases of the arteries and veins set 
forth in diagnostic codes 7101 through 
7123.  The examiner is asked to provide 
complete rationale for all opinions 
expressed. 

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for blood clots, 
pulmonary emboli, and phlebitis, and 
entitlement to higher evaluations for cold 
injuries to the left and right feet with 
chronic cold intolerance, nail loss, and 
loss of sensation, each currently 
evaluated as 30 percent disabling.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, a summary of the evidence, to include that which 
has been associated with the claims file subsequent to the 
issuance of the August 2002 and January 2003 SOCs, and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him; however, the appellant is 
hereby notified that failure to report for any scheduled VA 
examination 
without good cause shown may adversely affect the outcome of 
his claims and may result in their denial.  38 C.F.R. § 3.655 
(2004).


	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


